DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “A closed loop artificial pancreas using the method according to claim 1”.  This is interpreted to be a method step within a device claim and therefore the scope of the claims cannot be determined.  This rejection can be overcome by clearly reciting the method step in a functional manner, for example, “A closed loop artificial pancreas adapted to be used in the method according to claim 1” or “A closed loop artificial pancreas capable of being used in the method according to claim 1”.
Claims 10-12 inherit the deficiencies of claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starkweather et al (US 8,152,789).
Regarding claim 1, Starkweather discloses a method to realize a closed loop control in an artificial pancreas (col. 1, lines 19-23; col. 2, lines 15-21), comprising sensing an activity level of a patient by at least one motion sensor set in an artificial pancreas (col. 16, lines 18-27; the entire system is interpreted to be the artificial pancreas and therefore the motion sensor associated with the system is in the artificial pancreas), providing signals indicative of the activity level of the patient by the motion sensor to at least one processor (col. 16, lines 24-27; col. 6, lines 11-12: controller includes a programmable processor), determining the physical state of the patient according to the activity level via the processor (col. 16, lines 24-27), adjusting a plurality of algorithms via the processor depending partly on the signal from the motion sensor (col. 15, lines 54-57), and sending corresponding instructions based on the adjusted algorithm via the processor for automatic operations of the automatic pancreas (col. 6, lines 29-43; col. 6, lines 20-24: the pump is part of the artificial pancreas).
Regarding claim 2, Starkweather discloses that the motion sensor comprises an accelerometer (col. 16, lines 20).
Regarding claim 6, Starkweather discloses the step of automatically switching between different operation modes based at least partially on the adjusted algorithms (col. 2, lines 15-21).
Regarding claim 7, Starkweather discloses the step of automatically adjusting the insulin delivery of a basal rate mode of the artificial pancreas based on the adjusted algorithm (col. 16, lines 8-10).
Regarding claim 13, Starkweather discloses that longer or more strenuous exercise events result in greater changes in the blood glucose levels than shorter and less strenuous exercise (col. 3, lines 1-3), and that the exercise sensing device provides information to adjust the insulin delivery based on the change caused by the exercise (col. 16, lines 24-27), and therefore the device adjusts the algorithm according to whatever exercise intensity that patient is doing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkweather in view of Mensinger et al (US 2014/0012117).
Claim 3 calls for the algorithms to comprise a low-suspend algorithm.  Starkweather discloses closed-loop algorithms (col. 16, lines 9-11), but fails to disclose a low-suspend algorithm.  Mensinger teaches an artificial pancreas wherein the controller adjusts the algorithm based at least on a sensed physical activity level of the user (page 11, para. 0085), and further teaches that the algorithm is a low glucose suspend algorithm which suspends the basal delivery of insulin when the glucose level is trending too low (page 11, para. 0085). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithm of Starkweather to be a low-suspend algorithm as taught by Mensinger so that the delivery of insulin is suspended when the user’s glucose is too low to prevent triggering a hypoglycemia event in the user.
Regarding claim 4, Mensinger teaches a low-suspend algorithm as discussed with regard to claim 3 above.  That rejection is adopted herein.  Mensinger further teaches that the algorithm may be a predictive algorithm to predict future glucose values to account for the amount of time it takes for various activities, such as insulin delivery and exercise, to take effect and thereby prevent hyper- or hypoglycemic events (page 23, para. 0170).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the low-suspend algorithm discussed above with regard to claim 3 above to further include a predictive algorithm as taught by Mensinger so that the algorithm can predict future glucose levels based on trends and account for time lags to prevent the user’s glucose from leaving a safe range.
Claim 5 calls for the algorithms to comprise an alert threshold algorithm.  Starkweather discloses closed-loop algorithms (col. 16, lines 9-11), but fails to disclose a low-suspend algorithm.  Mensinger teaches an artificial pancreas wherein the controller adjusts the algorithm based at least on a sensed physical activity level of the user (page 11, para. 0085), and further teaches that the algorithm can have a threshold alert algorithm which provides the patient with enough time to avoid a hypoglycemic event without generating an excessive number of additional alarms (page 23, para. 0170).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithm of Starkweather to include an alert threshold algorithm as taught by Mensinger to provide the user with sufficient time to avoid an adverse event while avoiding generating an excessive number of additional alarms.
Claim 8 calls for the step of automatically switching the artificial pancreas to an audio-off mode for low-priority alerts that do not require immediate action according to the adjusted algorithms. Starkweather does not disclose this feature.  Mensinger teaches that the device allows the user to program alert profiles for certain conditions, including sleep, allowing the user to turn on/off alerts as needed, and further that the sleep profile is enabled in conjunction with the activity monitor (page 23, para. 0172). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Starkweather to include alerts to alert a user to a potentially hazardous condition and to include the step of automatically switching the alerts to an audio-off (silenced) mode according the adjusted algorithm, for example during sensed sleeping, as taught by Mensinger so that the user can sleep without unnecessary interruptions.  Mensinger does not explicitly disclose that low-priority alerts are silenced, but does disclose silencing “certain” alerts, and therefore it would have been obvious that low-priority alerts are included in certain alerts because those are the alerts that can be silenced or delayed with the least risk of adverse events.  

Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkweather in view of Mensinger in view of Budiman et al (US 8,257,300).
Regarding claim 9, Starkweather discloses a closed loop artificial pancreas capable of being used in the method of claim 1 (see rejection of claim 1 above), comprising a pump (external infusion pump: col. 5, lines 50-51), and a glucose monitoring system (sensor 102: col. 5, lines 63-65), at least one motion sensor set in a component of the artificial pancreas, configured to sense the activity levels of a patient and providing corresponding signals (col. 16, lines 18-22), and at least one processor set in a component of the artificial pancreas, configured to determine the physical states of the patient, adjust related algorithms and send corresponding instructions based partly on the signals ( col. 15, lines 54-57; col. 6, lines 29-43; col. 6, lines 20-24).
Claim 9 calls for a continuous glucose monitoring system.  Starkweather discloses a glucose monitoring system (sensor 102: col. 5, lines 63-65), but fails to specify that the glucose monitor is a continuous glucose monitoring system.  Mensinger teaches that continuous glucose sensors are used in artificial pancreas systems to provide continuous glucose measurements to the system (page 1, para. 0005). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose sensor of Starkweather to be a continuous glucose sensor because Mensinger teaches that such sensors are used in artificial pancreas devices to provide continuous glucose information to the device for accurate treatment of diabetes and also provides data the can be useful in learning trends of the body’s response to various inputs over time.
Claim 9 further calls for the pump to be a patch pump.  Starkweather discloses an insulin delivery pump, but fails to specify that the pump is a patch pump.  Budiman teaches an insulin delivery pump wherein the pump is a patch pump that can be attached to the user’s skin and worn under the clothes (col. 11, lines 45-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Starkweather to be a patch pump as taught by Budiman because such pumps are suitable for delivering insulin to a patient and can be conveniently worn under the clothes so as to avoid notice.
Regarding claim 10, Starkweather discloses a controller 104 including a processor which is configured to determine the physical state of the patient, and adjust the related algorithm and send corresponding instructions based partly on the signals (col. 6, lines 7-27).  However, Starkweather fails to disclose that the controller is a handset, or the location of the motion sensor.  Mensinger teaches that the controller and the motion sensor (auxiliary interface 216: page 10, para. 0081) are included in a handset (smartphone 202: page 9, para. 0070; fig. 2).  This allows the system to leverage smartphone features and consolidate devices that the user requires.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Starkweather to be a handset wherein the motion sensor is set in the handset as taught by Mensinger to leverage the features of a smartphone and consolidate the number of devices that the user requires to manage their diabetes.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkweather in view of Mensinger in view of Budiman as applied to claims 9 and 10 above, and further in view of Kamen et al (US 10,195,343).
Regarding claim 11, Starkweather discloses that the insulin pump 106 and the glucose sensor 102 are separate from each other (fig. 1).  As discussed above with regard to claim 9, Mensinger and Budiman teach a continuous glucose monitor and a patch pump, respectively.  Budiman further teaches that the patch pump and the glucose monitor (medical devices 30, 32: col. 7, lines 51-53) each include a processor (col. 8, lines 4-5) which allow the devices to send and receive information and operate according to the desired programs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include processors in both the patch pump and the glucose monitor as taught by Budiman to allow the device to send and/or receive information and operate according to the desired program.
Claim 11 further calls for the motion sensor to be set in the patch pump or the glucose monitoring system.  As discussed above with regard to claim 10, Mensinger teaches that the motion sensor is set in the handset (controller).  Kamen teaches a system for treating diabetes including a pump for delivering insulin, a blood glucose monitor, and a controller.  Kamen further teaches that an accelerometer (motion sensor) can be either located in remote interface (handset) or on the infusion pump (col. 83, lines 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial pancreas of Starkweather in view of Mensinger in view of Budiman as discussed with regard to claim 10 above, to include the motion sensor in the pump as taught by Kamen because Kamen discloses that this is a known alternative embodiment to the accelerometer located in the handset that functional equally well.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkweather in view of Mensinger in view of Budiman as applied to claims 9 and 10 above, and further in view of Kamen and Yang (US 2016/0136357).
Claim 12 calls for the patch pump and the continuous glucose sensor to be integrated into a single-needle-integrated artificial pancreas, and both a motion sensor and a processor are set in the single needle integrated artificial pancreas.  Budiman teaches a patch pump as discussed above with regard to claim 9 and further teaches that the components of the artificial pancreas can work together as a single device or as separate physical devices (col. 10, lines 40-42).  Yang teaches a single needle integrated artificial pancreas that includes a pump and a glucose sensor integrated into an artificial pancreas unit, wherein the single needle reduces the change of infection and is simple to install (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial pancreas taught above to be a single needle integrated artificial pancreas as taught by Yang because Budiman teaches that an integrated system is a known alternative to a system including separate components, and providing an integrated single needle artificial pancreas allows for simple installation and reduces sites for potential infections.
Claim 12 further calls for the motion sensor to be set in the integrated artificial pancreas.  As discussed above with regard to claim 10, Mensinger teaches that the motion sensor is set in the handset (controller).  Kamen teaches a system for treating diabetes including a pump for delivering insulin, a blood glucose monitor, and a controller.  Kamen further teaches that an accelerometer (motion sensor) can be either located in remote interface (handset) or on the infusion pump (col. 83, lines 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial pancreas of Starkweather in view of Mensinger in view of Budiman as discussed with regard to claim 10 above, to include the motion sensor in the pump as taught by Kamen because Kamen discloses that this is a known alternative embodiment to the accelerometer located in the handset that functional equally well.  Since the pump is part of the integrated artificial pancreas, the accelerometer located in the pump is located in the artificial pancreas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783